DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 39-41 and 43 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 39 recites “fresh and young coconut meat”, however the terms “fresh” and “young” are relative terms because;
the term “fresh” means recently made or obtained, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how recent is encompasses by such a claim; and
the term “young” means having lived or existed for only a short time, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how much time is encompasses by such a claim. Claim 43 has a similar issue, however, Applicant could simply claim coconut meat to overcome this issue.


Claim 39 recites a moisture content with the unit of “5”, however, does not set forth the type of percent (vol., mass, wt., mole…) and therefor is unclear as to its scope. 

The claim recites the following terms that lack antecedent basis because they were not previously introduced in the claim with the term a:
“the formulation”, as in claim 39;
“the said mixture”, as in claim 39;
“the films”, as in claim 39;
“the onset”, as in claim 39;
“ the following”, as in claim 39;
“the dehydrated”, as in claim 39;
“the molding”, as in claim 41; and
“the raw ingredients”, as in claim 43.

Claims 40 and 43 present groups of food, wherein the last two selections are written with the term “and”.  Since this is not written with typical Markush group language, the claims should state or, to make clear that the ingredients are optional.




Claim 43 recites “wherein the raw ingredients used are derived from fresh and young coconuts”, however it is unclear as to what ingredients this claim is referring to a critical element is missing, such as further explanation on what they are.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 43 recites "wherein the raw ingredients used are derived from fresh and young coconuts”, however, no such ingredients are presented in this or the base claim.
Therefore, Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Coconut Mama, Parks, PS, Masibo, Maiko, Reddy, Schettler, FAO and Savant.
Joy: Coconut Wraps; published online at least by Feb. 26 2012 at: https://web.archive.org/web/20120226153031/http://thedeliciousrevolution.com/dessert/coconut-wraps/

Coconut Mama: Raw Coconut Wraps Recipe; published online at least by March 10, 2011 at: https://thecoconutmama.com/coconut-wraps-recipe/, as evidenced by the Bauman comment at the end of the article.

Parks: Strawberry Fruit Roll-Ups Recipe; published online at least by 3 March 2012, at: 
https://web.archive.org/web/20120303142607/http://www.seriouseats.com/recipes/2012/03/strawberry-fruit-roll-up-recipe.html

Reddy: Nonthermal sterilization of green coconut water for packaging; Journal of Food Quality 30 (2007) 466–480.

PS: Perfect Supplements: Virgin Coconut Oil; published online at least by Sept. 27, 2010 at: https://web.archive.org/web/20100927035400/https://powersupplements.com/coconut-oil.html

Masibo: Major Mango Polyphenols and Their Potential Significance to Human Health; © 2008 Institute of Food Technologist.

Maiko: Publication No. JP 2011-184351 A; published September 22, 2011.

Schettler: Market Watch 2/9: Coconut; Washington Post; Published February 9, 2000, found at https://www.washingtonpost.com/archive/lifestyle/food/2000/02/09/market-watch-29-coconut/336a5717-8918-4d2d-bc32-b7c30656c6db/

FAO: FAO Agricultural Service Bulletin 158: Freezing of fruits and vegetables; An Agri-Business Alternative for Rural and Semi-Rural Areas; copyright FAO 2005.

Savant: US Provisional Application 61514561, filed Aug. 03, 2011, citations from US20140161930.


With regard to the prior art, the term/phrase "fresh and young coconut meat" encompasses coconut meat.

Independent claim 39
Joy teaches a method of making a dehydrated coconut meat based edible film comprising:
Mixing and blending fresh young coconut meat and coconut water to form a puree.
Spreading the puree on a drying tray to a thickness of 1/8 inch (3.175 mm).
Drying the spread mixture until the film is pliable or until the film is flaky depending on personal preference (pg. 1), meaning moisture is removed, because it is common knowledge in the art that products without leavening, such as those taught above, will retain or reduce in size when dried.  

Amount of coconut meat/coconut water
Joy teaches the use of 2 cups of fresh coconut meat, wherein the examiner takes Official Notice that this equals about 170 grams. 
Joy teaches to use enough coconut water to make the mixture creamy, however, does not explicitly state how much coconut water is used.
Coconut MaMa also teaches methods of making coconut wraps with 2 cups of coconut meat, and further provides about 1-2 TBSP of coconut water, wherein the examiner takes Official Notice that this equals about 15 to 30 grams.

Given 2 cups (32 TBSP) of coconut meat and 1-2 TBSP of coconut water, the composition of Coconut Mama provides about and about 82 to 91 wt% of the coconut meat and about 8.8 to 17.6 wt% of the coconut water, which encompasses the claim of at least 90 wt% coconut meat and at most 9.9 wt% of coconut water.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coconut wraps with 2 cups of coconut meat and coconut water, as Joy, to include at least 90 wt% coconut meat and at most 9.9 wt% of coconut water, as claimed, because Coconut Mama illustrates that the art finds said amounts of ingredient as being suitable for similar intended uses, including methods of making coconut wraps with 2 cups of coconut meat and coconut water (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Coconut oil
Joy does not discuss the use of unrefined virgin coconut oil.
Parks is also directed towards dehydrated edible fruit films comprising coconut products, and further provides the use of 3/4 ounce coconut oil (1.3%) (pg. 1), which encompasses the claim of from about 0.05 to 5.0 wt% raw unrefined virgin coconut oil.


Parks teaches that oils, including coconut oil (pg. 1), have utility in dehydrated fruit films such that they provide the benefit of providing lubricity to food products as an aide for removing dehydrated films from forming trays.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dehydrated fruit films, as the modified teaching above, to include the use of coconut oil, as claimed, because Parks illustrates that the art finds it suitable for similar intended uses, including methods of making dehydrated fruit films (see MPEP 2144.07) which further shows that it was known for such a thing to have been done.

Since Joy is specifically directed towards raw food recipes (Pg. 1) it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a raw, unrefined virgin coconut oil since this type of coconut oil has undergone the least amount of processing and is therefore most raw.
Further, PS also teaches about using coconut oil and further provides extra virgin, unrefined, organic coconut oil contains medium chain fatty acids, it provides the benefit of being more easily digested and converted into energy, has healthy fats, like lauric acid, and improves your health (see short article, including product label).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using edible coconut oils, as the modified teaching above, to include the use of extra virgin, unrefined, organic, coconut oil, as claimed, because PS illustrates that the art finds it suitable for similar intended uses, including 

Specific types of polyphenolic extract
The modified teaching, in Parks provides the use of virgin coconut oil, extracted from coconut meat, a food extract supplement that contains polyphenolic antioxidants.  Therefore the modified teaching provides the supplementation of polyphenolic extracts in nutritional foods.
The modified teaching does not discuss the use of the specifically claimed types of polyphenolic extract, from mango, therefore one of skill must consider why this specific extract would be used as a nutritional supplement in nutritional food compositions.
Masibo teaches methods of using polyphenolics, and teaches that they are widely distributed in plant derived foods (2nd para. of Introduction), wherein the reason for using mango seed extracts is that they have a high polyphenolic content, and therefore teach that they are beneficial for used as a functional food ingredient (2nd have of the section titled: composition of mango seed kernels). 



rd-4th para.), therefore they help protect the body against damage linked to oxidative stress (see the Conclusion). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using polyphenolics in nutritional foods, as the modified teaching above, to include the use of the specifically claimed type of polyphenolic, mango extract, because Masibo illustrates that the art finds is use beneficial because it is high in polyphenolic content which helps protect the body against damage linked to oxidative stress by scavenging free radicals to protect lipids in cell membranes from their radical attack; and further provides that mango extract polyphenols are suitable for similar intended uses, including methods of using polyphenolics in nutritional foods (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of mango polyphenolic extract
The modified teaching, in Masibo, provides that the mango seed extracts have a high amount of polyphenols, however, does not discuss the amount of mango extract used.




Maiko provides that this amount of mango seed extract has the benefit of being an anti-obesity agent (see pg. 3, last para.+). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with mango extracts, as the modified teaching above, to include the use of 0.05 to 0.1 wt% mongo extract, as claimed, because Maiko teaches benefits of encompassing amounts, including that it functions as an anti-obesity agent; and because Maiko illustrates that the art finds encompassing amounts of mango seed extract as being suitable for similar intended uses, including methods of making nutritional compositions with mango extracts (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Film thickness
Therefore, Joy provides that the final fruit film is at most 1/8 inch (3.175 mm), which encompasses wherein the dehydrated edible fruit films comprises a thickness ranging from about 1.5 mm to about 3.0 mm.

Filtering the coconut water
Joy does not discuss the use of filtered coconut water to disinfect and eliminate undesirable particulates, however, given the product made is a food product, although not discussed by Joy, it would be reasonable to expect that one of skill in the art would have the common knowledge to disinfect and eliminate undesirable particulates of food ingredients, including the use of filtered products comprising them, therefore such an element would have been obvious.
Reddy also teaches methods of using coconut water (ti.), and further provides that non-thermal steps of filtration, including 0.2 micron filtration, which provide the benefit of sterilizing it (i.e. disinfect and eliminate undesirable particulates of food ingredients) (ab.). Therefore, Reddy provides filtration that remove particles having a size that encompassing 0.10 to 5 microns, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using coconut water, as the modified teaching above, to include a step of filtering the coconut water, as claimed, because Reddy illustrates that the art finds suitable for similar intended uses, including methods of using coconut water, which further shows that it was known for such a thing to have been done (see MPEP 2144.07); and also provides benefits to the use of filtration, including sterilization. 

Step of freezing the coconut meat
The modified teaching does not discuss that the coconut meat has been frozen for preservation (i.e. to prevent the onset of natural fermentation).


FAO teaches that freezing is one of the oldest and most widely used methods of food preservation (see 1st line.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using coconut meat, as the modified teaching above, to include a step of freezing, as claimed, because the combination of Schettler and FAO illustrate that the art finds such a step to be suitable for similar intended uses, including methods of using coconut meat, which further shows that it was known for such a thing to have been done; and further provides that freezing food provides the benefit of preservation (i.e. prevent the onset of natural fermentation).

Sieving
The modified teaching, in Parks, provides a step of blending the ingredients for dehydrated edible fruit films comprising coconut oil in a food processor to form a puree which is processed until the mixture becomes quite smooth and no large chunks remain (pg 1-2), which provides that the puree made is smooth and therefore it would be reasonable to expect that a smooth similar product has similar properties, including those of a sieved product. 

Further, even though the claimed sieve is identified as having a specific mesh size, there is nothing that claims the mesh size of the final product. 



Drying and moisture content   
The modified teaching, in Parks, teaches that the fruit mixture spread onto trays are dehydrated in an oven to form a dehydrated fruit film (pg. 2).
The modified teaching does not discuss that the dehydrated edible fruit films comprise a moisture content ranging from about 8 to 10 wt%.
Savant also teaches methods of making fruit leathers (i.e. dehydrated edible fruit films) (ab.); and further provides that they have a moisture content of 5 to 20 (0034), which encompasses dehydrated edible fruit films comprising a moisture content ranging from about 8 wt.% to about 10 wt.%, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dehydrated edible fruit films, as the modified teaching above, to include a moisture content ranging from about 8 wt.% to about 10 wt.%, as claimed, because Savant illustrates that the art finds encompassing amounts to be suitable for  similar intended uses, including methods of making dehydrated edible fruit films (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.



Property: water activity
The modified teaching, in Savant provides a water activity of 0.3 to 1.0 (ab.), which encompasses the claim of a water activity of about 0.45 to 0.55.  

A product by process claim is a product claim
The claim is toward a product by process, wherein the process limitations only make a patentable distinction if they impart some chemical or physical structure to the product itself. 
In this case it is the examiner’s position that steps of filtering the water, freezing the coconut meat, blending, sieving, spreading and drying, in the modified teaching above, provide the structure of the claimed product, however, many of the particulars of such claimed steps do not distinguish over the product taught above, including the claim of:
“using 100-200 mesh screen to achieve a homogeneous puree or batter” does not make a distinction over the smooth, blended, sieved puree provided in the modified teaching above;
“a drying sheet with stainless steel template with desired dimensions” does not impart anything particular to the final product, therefore makes no patentable distinction over the product taught above as this does not contribute the final product, however, even if a size of the final product was claimed, it has been long held that size is a matter of obviousness;


0C to 240C for about 5 to 10 minutes” does not impart anything to the product made above;
“filtered in a 3-stage microfiltration system with 0.10 to 5 microns of microfilter to disinfect and eliminate undesirable particulates: merely imparts the that the coconut water is filtered within a certain size and sterilized, as provided in the teaching above;
“a blast-freezer or contact freezer”, does not impart more than the coconut meat being treated for preservation purposes, as the freezing step discussed above;
“or immediate chopping and blending with the filtered coconut water to obtain a coconut meat puree” is optional and therefore not elected for examination, however, the teaching above provides blending with the filtered coconut water to obtain a coconut meat puree;
“261370914”the drying process is carried out using any energy source selected from solar energy, biomass, energy, liquefied petroleum gas, and electrical energy for about 4.5 to 5 hours, in stages wherein the stages consist of the following: 
First stage: drying at 80 to 850C for about 30 minutes to one hour, 
Second stage: drying at 70 to 800C for about 30 minutes to one hour, 
Third stage: drying at 60 to 700C for about 30 minutes and then reshuffle and rotate the drying trays sheets and continue to dry for another 30 minutes, 
Fourth stage: drying at 50 to 600C for about 30 minutes to one hour, 




0C for about 30 minutes to one hour and more preferably 46 to 490C, and most preferably from about with a warm chamber 47 to 480C,  only imparts that the food product is dried to have a certain moisture content, wherein said moisture content is provided in the teaching above; and 
“a dehumidifier is provided to hasten drying process”, only imparts that the food product is dried to have a certain moisture content, wherein said moisture content is provided in the teaching above.

In summary, 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making nutritional food compositions, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).



Further, Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 
Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 

In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  



This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claim 41, the claim is toward a product by process, wherein the process limitations only make a patentable distinction if they impart some chemical or physical structure over the teaching above.  
In this case it is the examiner’s position that the methods of blending, sieving, spreading and drying, in the modified teaching above, provide the product as claimed, therefore the claim: “wherein the blending process is done at five thousand (5,000) revolutions per minute (rpm) for six (6) to eight minutes and the stainless steel template has an outer dimension of about 16 inches by 24.5 inches and inner dimension of the molding at about 20 cm x 20 cm wherein the stainless steel template can be further 
the modified teaching provides a smooth blended and sieved mixture therefore, the particulars of the blending step do not distinguish over the product made; 
the claim does not require that the product made has a particular size, therefore matter of the type of mold/tray/template used for drying does not distinguish over the product made, however, it has been long settled that size is a matter of obvious.

As for claim 43, the modified teaching, in Savant, teaches that flavor agents, nutritional products, and stabilizers can be used in any suitable amount (0073), and shows an example of one flavoring used in an amount to 0.1 to 5 wt%, which provides a reasonable expectation of success in other flavorings being used in similar amounts, including those comprising cinnamon powder and cacao powder, as discussed above, including from at least 2 to at most 4 wt% percent, other ingredients, as claimed.
Further one of skill in the art of formulating foods would have the common knowledge that a larger quantity of flavoring provides more flavor to the food and a smaller quantity of a flavoring provides less flavor to a food. Therefore, one of skill would have the skill to modify the amount of flavoring in a food for a desired flavor, including the claimed amount of at least 2 to at most 4 percent would have been obvious.  Also since all food ingredients have natural color, this ingredient is provided by every ingredient discussed above.



Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Coconut Mama, Parks, PS, Masibo, Maiko, Reddy, Schettler, FAO and Savant, as applied to claims 39, 41 and 43, above, further in view of NCHFP.
NCHFP: National Center for Home Food Preservation; Fruit Leathers; published online at least by 2/07/2012 at: https://web.archive.org/web/20120207172903/https://nchfp.uga.edu/how/dry/fruit_leathers.html

The modified teaching does not discuss the use of cinnamon in the composition made.
NCHFP also teaches methods of making fruit leathers (i.e. dehydrated edible fruit films) (ti.) with coconut products (see Delicious Additions to Try); and further provides the use of spices and flavorings, including: cinnamon (i.e. cinnamon powder) and melted chocolate (i.e. cocoa powder).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dehydrated edible fruit films with coconut products, as the modified teaching above, to include the spice cinnamon, as claimed, because NCHFP illustrates that the art finds suitable for similar intended uses, including methods of making dehydrated edible fruit films with coconut products (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Response to Arguments
 	Please reconsider the application in view of the above amendments and the following remarks. Applicant thanks the Examiner for carefully considering this application. Claims 34-43 were pending. Claims 34-38 have been withdrawn from consideration. Thus, claims 39-43 are under consideration. Claims 34 and 39 are 
Claims 39, 41, and 43 are amended to address informalities, such as typographical errors and antecedent basis. Claim 39 is further amended to remove the narrower temperature range of 46 to 49°C (and 47 to 48°C) and to remove the limitation "keep the finished product raw." Support for these amendments may be found at, for example, the original claims. Claim 43 is further amended to define percent ingredient (wt.%). Support for this amendment may be found, for example, at paragraph [0022] of the present specification. No new matter is added. 
In the Office Action on page 2, the Examiner objects to claim 41 because there are typographical errors in the claim, wherein the term "inner dimention" should read "inner dimension," and wherein the term "dehiumidifier" should read "dehumidifier." Therefore, Applicant amends claim 41 to recite "inner dimension." Further, Applicant amends claim 39 to recite "dehumidifier." Accordingly, withdrawal of this objection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said objections are not re-issued above.

It is asserted, that  claims 39-43 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. See Office Action, pp. 3-5. To the extent that this rejection may still apply to amended claims, this rejection is respectfully traversed. Specifically, the Examiner assets that claim 39 is indefinite 
The Examiner asserts that claim 39 also recites "Fifth stage: drying at 45 to 50°C for about 30 minutes to one hour and more preferably 46 to 49°C, and most preferably from about with a warm chamber 47 to 48°C, wherein a dehumidifier is provided to hasten drying process and keep the finished product raw," which presents a broad range together with a narrow range in the same claim. See Office Action, p. 3. 
Claim 39 has been amended to recite, "Fifth stage: drying at 45 to 50°C for about 30 minutes to one hour wherein a dehumidifier is provided to hasten drying process and keep the finished product raw." Therefore, Applicant submits that such amendment clearly sets forth the metes and bounds of the patent protection desired. The Examiner asserts that claim 39 requires several stages of drying where heat is applied from 45 to 85°C and then requires that in the 5th drying stage a dehumidifier is used to hasten a drying process and keep the finished product raw. See Office Action, p. 4. Further, the Examiner asserts that "raw" means not cooked/subjected to heat/warmth and the claimed temperatures provides warmth, as well as asserting that the term "hasten" means quickly and is not defined by the claim or specification. See Office Action, pp. 4-5. Claim 39 is amended to remove "and keep the finished product raw." Therefore, this rejection is moot. Claim 39 is further amended to recite "wherein the drying at 45 to 500C is performed in the presence of a dehumidifier." Therefore, the amended phrase in claim 39 is now definite. The Examiner asserts that claims 42-43 recite percentages, absent a unit, such as weight, volume, or some other, therefore the amount claimed is 
In response, Applicant’s timely response is appreciated, and said rejections are not re-issued above.

It is asserted, that the Examiner asserts that claim 43 recites the terms "fresh," which is a relative term because "fresh" means recently made or obtained, and the term is not defined by the claim or the specification. See Office Action, p. 5. The Examiner asserts that claim 43 recites the term "young," which is a relative term because having lived or existed for only a short time, and the term is not defined by the claims or specification. Id. Applicant asserts that the use of meat and water from fresh young coconuts is an important difference that is supported by the comparative data in the Declaration under 37 C.F.R. § 1.132 of Priscila F. Kimes ("Declaration"), submitted herewith. The Declaration demonstrates that raw coconut meat and coconut water derived from fresh and young coconuts with maturity ranging from (8) to nine (9) months are easily distinguished from mature coconuts. As can be seen in the Declaration, a young coconut is easily distinguishable from a mature coconut based only on the physical appearances thereof (compare at least figures 1 and 2). One of ordinary skill in 
The Examiner further asserts that claim 43 recites the term "organic," which allegedly reasonably means relating to or derived from living matter. See Office Action, p. 5. Applicant asserts that the definition of the term "organic" as it relates to the food industry and foods, for example, organic foods and certified organic foods, is well known in the art. Further, one of ordinary skill in the art would find that a coconut inherently includes material "derived from living matter," and that the term "organic" in the context of the claim, foods, the food industry, and the art of food science would more reasonably convey a known and well-defined definition. As such, the person of skill in the art would not reasonably search for an alternate definition outside of the field or claimed context. Therefore, Applicant submits that "organic" is well defined in the context of the claim, the field and industry, and the art. 


It is asserted, that Joy does not teach the product of claim 39, which includes a dehydrated coconut meat based edible film of: fresh and young coconut meat, coconut water, raw unrefined virgin coconut oil, and a moisture content of 8 to 10 wt.% (in an intermediate spread). Joy teaches a product: wrapper (wrap), crepe, or version of pastry that can be neutral or sweet including: coconut meat, coconut water, and salt. Joy does not teach or suggest a product including raw unrefined virgin coconut oil or a moisture content of 8 to 10 wt.% (in an intermediate spread). See Joy. 
In response, Joy teaches a method of making a dehydrated coconut meat based edible film comprising: Mixing and blending fresh young coconut meat and coconut water to form a puree. Joy does not discuss the use of unrefined virgin coconut oil or the moisture content, therefore Parks and Savant are provided.  Therefore this argument is not persuasive.

It is asserted, that the examiner asserts that Parks further provides the use of coconut oil in a dehydrated edible fruit film. See Office Action, p. 7. However, Applicant asserts that Parks teaches a broad class of oils, "coconut oil, or other neutral flavored oil," and is silent on the inclusion of raw unrefined virgin coconut oil. See Parks. The Examiner asserts that "Parks teaches that oils, including coconut oil (pg. 1), have utility 
In response, MPEP 2144.IV is clear that: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”, therefore this argument is not persuasive. 

It is asserted, that Parks does not provide a link between oils and removing food from a tray. Id. Regarding removing food from a tray, rather than oils in a product, Parks teaches that silicon mats (and allegedly plastic wrap) aid in "peel[ing] off' from the bottom of a tray between a fruit film or sheet and the tray, as well as teaching that a wax (in the form of wax paper or parchment paper) may provide a benefit of preventing sticking to another surface, such as a cutting board. Id. Thus, Parks provides no motivation for one of ordinary skill in the art to realize a benefit or utility of oils in the product, let alone to discern a difference between a product having raw unrefined virgin coconut oil and general oils, such as coconut oil. Parks fails to distinguish between the structure, physical, or chemical properties of the broad genus of coconut oil or other neutral flavored oil, and further fails to address matters of predictability when such 
One of ordinary skill in the art would find that components found within oils from food products may include but are not limited to: esters, such as glycerides and the like; lipids, such as phospholipids and the like; fatty acids; vitamins, such as Vitamin E and the like; and sterols, steroids, and their derivatives. It is well known that raw unrefined virgin coconut oil is, in the context of claim 39, a raw material that is provided by a specific process, where such a process can result in an oil with a lower acid content or acid value and a greater concentration of nutrients than other general oils, such as coconut oil. As mentioned above, Parks does not teach, nor suggest a product including virgin coconut oil. Applicant asserts that the inclusion of virgin coconut oil in the present invention provides several advantages, both for the product and during processing, namely: Use of virgin coconut oil increases the shelf life of the product when made into films (see instant specification, para. [0055]) due to its antibacterial and antifungal properties. The anti-bacterial and anti-fungal properties of virgin coconut oil assist in providing a storage life for the product of 12 months or more (see instant specification, para. [0067] and Example 1). " The virgin coconut oil also serves as a humectant which prevents over-drying or intake of moisture in the finished products, which improves the sensory properties of the product, such as texture. 
" The inclusion of virgin coconut oil in the formulation assists in processing, as it serves 
to prevent the formation of bubbles of the coconut puree, which leads to the formation of undesirable holes in the coconut film (see instant specification, para. [0067]). Thus, 

Conclusion). The superior effects achieved by the addition of the virgin coconut oil to the compositions of the invention are further demonstrated by the experimental data presented in the enclosed Declaration. Compositions with unrefined virgin coconut oil were found to have significantly improved sensory properties in terms of the appearance, texture, smoothness, pliability and general acceptability of the coconut meat based dried films. Furthermore, the percentage recovery of the coconut meat based dried films was increased, the production cost was reduced and the shelf- life was longer in films with unrefined virgin coconut oil. 
In response, MPEP 2144.IV is clear that: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”, therefore this argument is not persuasive. 
Further, the coconut oil taught is reasonably encompassed with regard to the prior art.
As for Parks failing to distinguish between the structure, physical, or chemical properties of the broad genus of coconut oil or other neutral flavored oil, this is not commensurate with the claims, therefore not required of the rejection.
Also, PS also teaches about using coconut oil and further provides extra virgin, unrefined, organic coconut oil contains medium chain fatty acids, it provides the benefit 

It is asserted, that Parks teaches products that are only prepared in the kitchen, and this document does not address the issues of producing the product on a commercial scale and its industrial applicability. Parks does not mention the production cost, shelf-life and physicochemical and sensory properties of the coconut wraps produced, which can greatly affect the commercial and industrial applicability of their formula and production process. The use of virgin coconut oil in the formula significantly improves the quality, reduces production cost, and significantly increases the storability and industrial applicability of the finished product, as further demonstrated by the data in the enclosed Declaration. 
In response, please see the Affidavit section above.

It is asserted, that the Examiner cites to PS as allegedly teaching that "extra virgin, unrefined, organic coconut oil contains medium chain fatty acids, it provides the benefit of being more easily digested and converted into energy, has healthy fats, like lauric, and improves your health." See Office Action, p. 8. Further, the Examiner assets that it would have been obvious for one of ordinary skill in the art to combine PS to the modify the teachings of Joy and Parks. The Examiner asserts that "PS illustrates that the art [virgin coconut oil] suitable for similar intended uses, including methods of using edible coconut oils.". See Office Action, p. 9. Of the many oils available for purchase 


In response, PS clear provides benefits to the use of extra virgin coconut oil that is unrefined and organic, therefore its use in any composition would have been obvious over a genic coconut oil and this argument is not persuasive.  
As for hindsight, although any judgement of obviousness is in a sense hindsight, in this case the examination was not limited to only knowledge gleans from the pending disclosure, however, only included knowledge which was within the skill of one in the art at the time, and therefore the rejection is proper.
Further, the pending patent application is considered in point in fact situation related to In re Levin, 84 USPQ 232 and the cases cited therein, which is clear that the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793